DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                            LUKELY RILEY

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-1631



                         September 16, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hendry County; James D. Sloan, Judge.



PER CURIAM.

     Affirmed.

CASANUEVA, KHOUZAM, and SLEET, JJ., Concur.

                      __________________________

Opinion subject to revision prior to official publication.